      Case 1:18-cv-03771-PGG Document 28 Filed 05/01/19 Page 1 of 2




Freeborn~
                                                                                     ANDREW J. COSTIGAN
                                                                                     Panner

                                                                                     Freeborn & Peters LLP
 FREEBORN & PETERS LLP
                                                                                     Attorneys at Law
                                                                                     The Helmsley Building
                                                                                     230 Park Avenue, SuRe 630
                                                                                     New York, NY 10169

                                                                                     (212) 218-8765 direct
                                                                                     (212) 218-8761 fax

                                                                                     acostigan@freeborn.com

                                                                                     WIVW (rcCbOri\.COm


 May 1, 2019

 VlA ECF AND FACSIMILE (212) 805-7986

 The Honorable Paul G. Gardephe
 United States District Judge for the Southern District of New York
 Thurgood Marshall
 United States Courthouse
 40 Foley Square
 New York, NY 10007

         Re:      Wesco Insurance Company and Technology Insurance Company, Inc.
                  v. Personnel Staffing Group, LLC; Civil Action No.: 18-civ-03771 (PGG)
                  ,Joint Status Letter Regarding Settlement and Case Management Plan

 Dear Judge Gardephe:

                  In accordance with the Court's April4, 2019 Order, the parties submit this joint
 status letter.

                 This action was brought by Wesco Insw-ance Company and Technology Insurance
 Company, Inc. asserting claims for breach of contract by Personnel Staffing Group, LLC for its
 alleged failure to permit an Hudit and to pay final premium due on two workers' compensation
 and employers' liability insurance policies.

                 Following the parties' April I, 2019 joint letter to the Court, the parties have been
 involved in settlement discussions and remain in negotiations and hopefbl that they can resolve
 the dispute. We respectfully request that the stay be extended five weeks, until .Tune 5, 2019 to
 give the parties additional time to reach a settlement.

               We thank the Court for its consideration, and we are available at the Court's
 convenience to address any questions or concerns.




                     Chicago, IL • New York, NY· Richmond, VA· Springfield, IL ·Tampa, FL
        Case 1:18-cv-03771-PGG Document 28 Filed 05/01/19 Page 2 of 2




Freeborn "
  FREERORN 1'. PFTF.RS I I P
                                                                            The Honorable Paul G. Gardephe
                                                                            May 1,2019
                                                                            Page 2




 Aq!jl£~
 Daniel Hargraves
                                               Paul D.{!;=
                                               Alexandra Kamenetsky Shea
 FREEBORN & PETERS LLP                         TANNENBAUM IIELPERN SYRACUSE&
 The Helmsley Building                         HIRSCHTRITT LLP
 230 Park Avenue, Suite 630                    900 Third Avenue
 New York, New York 10169                      New York, New York 10022
 212-218-8760                                  2] 2-508-6700
 acostigan@freebom.com                         sarkozi@thsh.com
 dhargraves@freebom.com                        shea@thsh.com


 Counsel for Plaintiffs Wesco Insurance        Counsel.for Defendant Personnel Stqffing
 Company and Technology Insurance              Group, LLC
 Company, Inc.



  cc:      Nathan A. Shev, Esq. (Sperling & Slater, P.C.)
           Fax: (312) 641-6492
